STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0559
VERSUS

CHRISTOPHER LANDON ZACHARY AUGUST 12, 2022
In Re: Christopher Landon Zachary, applying for supervisory

writs, 21st Judicial District Court, Parish of
Livingston, No. 21-MISD-124192.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. Relator represents that the district court
has failed to act on his motion for speedy trial filed on July
6, 2021. Accordingly, if it has not already done so, the
district court is ordered to act on relator’s motion for speedy
trial on or before September 30, 2022. A copy of the district
court’s ruling shall be filed in this court on or before October
7, 2022.

VGW
JMG

Wolfe, J., dissents and would deny the writ. The record of
the Livingston Parish Clerk of Court’s Office shows that the
district court is proceeding toward disposition of relator’s
motion for speedy trial.

COURT OF APPEAL, FIRST CIRCUIT

asul)

DEPUTY CLERK OF COURT
FOR THE COURT